ATTORNEY GRIEVANCE COMMISSION *                             IN THE
  OF MARYLAND                                               COURT OF APPEALS
                                                            OF MARYLAND
                Petitioner
                                                            Misc. Docket AG No. 77
V.
                                                            September Term, 2014

ANTHONY RAYNARD McDANIEL

                Respondent.

                                                 ORDER

       This matter came before the Court on the Joint Petition of the Attorney Grievance

Commission of Maryland and Respondent, Anthony Raynard McDaniel, to disbar the

Respondent. The Court having considered the Petition and the record herein, it is this llth day

of May, 2015;

       ORDERED, that Respondent, Anthony Raynard McDaniel, be and he is hereby disbarred

from the practice of law in the State of Maryland for violations of Rule 8.4(c) of the Maryland

Lawyers' Rules of Professional Conduct; and it is further

       ORDERED, that, the Clerk of this Court shall remove the name of Anthony Raynard

McDaniel from the register of attorneys in the Court and certify that fact to the Client Protection

Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance

with Maryland Rule 16-772(d).




                                             /s/ Glenn T. Harrell, Jr.
                                             Senior Judge